Michelle Gentile

From:                             DO_NOT_REPLY@lso.com on behalf of LSO <DO_NOT_REPLY@LSO.COM>
Sent:                             Thursday, November 19, 2015 9:10 AM
To:                                Michelle Gentile
Subject:                           Lone Star Overnight - Your LSO Delivery Confirmati


Here is the LSO Delivery Confirmation for Airbill tracking number: ZT141872

 Trackings: ZT141872
Delivery Date: Nov 19 2015 9:01AM
 Signed By: s mendoza

 Delivered To: CRIMINAL EXHIBIT CLERK
           301 JACKSON STREET
           RICHMOND, TX 77469

 Billing Ref 1: 01-14-00335-CR
 Billing Ref 2:
 Billing Ref 3:
 Billing Ref 4:



This is an auto-generated E-mail, please do not reply.